OFF,CE
         OFTHEATTORNEY
                    GENERAL.
                          STATE
                              OFTEXAS
    JOHN    CORNYN




                                           March 17,200O



Mr. Tom Harrison                                    Opinion No. JC-0198
Executive Director
Texas Ethics Commission                             Re: Whether section 254.0401(e) ofthe Election
201 East 14th                                       Code precludes the Texas Ethics Commission
Sam Houston Building, 10th Floor                    from making      certain  contributor  address
Austin, Texas 78701                                 information available on computer diskettes
                                                    (RQ-0155-JC)


Dear Mr. Harrison:

         On behalf of the Texas Ethics Commission (the “Commission”), you ask whether a recently
enacted provision, subsection (e) of section 254.0401 of the Election Code, precludes the
Commission from making certain contributor address information available on computer diskettes.
This provision prohibits the Commission from making certain contributor address information
available on the Internet and also states that, while the information must remain available on the
report maintained at the Commission’s office, it “may not be available electronically at that office.”
TEX. ELEC. CODE ANN. § 254.0401(e) (Vernon Supp. 2000) (emphasis added).             Construing this
language by reference to section 254.0402(b), which was enacted in the same legislation and requires
the Commission to make report information available by “electronic means,” we conclude that the
language at issue precludes the Commission from making the address information available by any
electronic means, including computer diskette, as well as computer terminals at the Commission’s
office and computer modem.

         We begin with a brief review of the statutory framework. Subchapter B of chapter 254 of
the Election Code requires candidates for office and officeholders, as well as certain other persons
and entities, to tile with the Commission reports containing information about political contributions
and expenditures, including “the amount of political contributions from each person            , the full
name and address of the person making the contributions, and the dates of the contributions.” Id.
5 254.031(a)(l); see also id. $5 254.001 (establishing who must maintain record of all reportable
activity), 254.031 (listing information that reports must contain), 254.0311 (requiring legislative
caucus to tile report), 254.036 (establishing requirements for tiling reports with the Commission).
In the last legislative session, the Seventy-sixth Legislature extensively amended subchapter B in
Mr. Tom Harrison       - Page 2                    (JC-0198)




House Bill 2611 to provide for electronic     filing of and access to these reports.’ As a bill analysis
explains:

                          Prior to the 76th Texas Legislature, paper reports could be
                 filed with the Ethics Commission.        Interested parties could only
                 access the reports by traveling to the Ethics Commission office in
                 Austin.    H.B. 2611 requires candidates and officeholders to tile
                 reports with the Ethics Commission electronically rather than on
                 paper.     H.B. 2611 requires the Ethics Commission            to post
                 electronically filed reports on the Internet, thereby making them
                 accessible to all interested parties without unusual expense.

HOUSE COMM. ON ELECTIONS,BILL ANALYSIS,Tex. H.B. 2611,76th Leg., R.S. (Aug. 2,1999);                    see
also SENATE COMM. ON STATE AFFAIRS, BILL ANALYSIS, Tex. H.B. 2611, 76th Leg.,                          R.S.
(May 13, 1999), HOUSE COMM. ON ELECTIONS,BILL ANALYSIS, Tex. H.B. 2611, 76th Leg.,                     R.S.
(Apr. 23, 1999), HOUSE COMM. ON ELECTIONS,BILL ANALYSIS, Tex. H.B. 2611, 76th Leg.,                    R.S.
(Mar. 29, 1999).

         With certain exceptions, section 254.036 of the Election Code now requires candidates,
officeholders,   and political committees to file political contribution and expenditure reports
“by computer diskette, modem, or other means of electronic transfer.” TEX. ELEC. CODE ANN.
5 254.036(b) (Vernon Supp. 2000). Sections 254.0401 and 254.0402, both ofwhich were added to
the Election Code by House Bill 261 l,* require the Commission to make these electronically tiled
reports available to the public. Section 254.0401 provides as follows:

        Section 254.0401 Availability     of Electronic Reports on Internet

                         (a) Except as provided by Subsection @), the commission
                 shall make each report filed with the commission under Section
                 254.036(b) available to the public on the Internet not later than the
                 second business day after the date the report is filed.

                          (b) Except as otherwise provided by this subsection, the
                 commission may not make a report tiled with the commission under
                 Section 254.036(b) for a reporting deadline by any candidate for a
                 particular office or by a specific-purpose committee for supporting or
                 opposing only one candidate for a particular office available to the
                 public on the Internet until each candidate for that office and each
                 specific-purpose   committee for supporting or opposing only one



        ‘See Act ofMay 30, 1999, 76thLeg., R.S., ch. 1434, $5 1-4, 1999 Tex. Gen. Laws 4881,4881-84.

        ‘See id. $ 3 at 4884.
Mr. Tom Harrison   - Page 3                      (JC-0198)




              candidate for that office, other than a candidate or committee to
              which Section 254.036(c) or (d) applies, has tiled a report for that
              reporting deadline.    Regardless of whether each candidate for a
              particular office and each specific-purpose committee for supporting
              or opposing only one candidate for that office has filed a report for a
              tiling deadline, the commission shall make each report in connection
              with that office available on the Internet and by any other electronic
              means on:

                         (1) the 21st day after the date ofthe tiling deadline, for a
              report other than a report required to be filed under Section
              254.064(c); or

                          (2) the fourth day after the date of the tiling deadline, for
              a report required to be filed under Section 254.064(c).

                      (c) Subsection   (b) does not apply to a report filed under
              Section 254.038.

                      (d) The access allowed by this section to reports is in addition
              to the public’s access to the information through other electronic or
              print distribution of the information.

                        (e) Before making a report tiled under Section 254.036(b)
               available on the Internet, the commission shall remove each portion,
               other than city, state, and zip code, of the address of a person listed
               as having made a political contribution to the person tiling the report.
               The address information removed must remain available on the
               report maintained in the commission ‘s office but may not be available
               electronically at that office.

Id. 5 254.0401 (emphasis   added).

       Section 254.0402, which immediately follows section 254.0401 and charges the Commission
with making information from these reports available by electronic means, provides:

       Section 254.0402 Public Inspection of Reports

                        (a) Notwithstanding Section 552.222(a), Government Code,
               the authority with whom a report is tiled under this chapter may not
               require a person examining the report to provide any information or
               identification.
Mr. Tom Harrison     - Page 4                           (X-0198)




                        (b) The commission shall make information from reports filed
               with the commission       under Section 254.036(b) available by
               electronic means, including:

                           (1) providing       access     to computer      terminals   at the
               commission’s office;

                          (2) providing information                on computer   diskette   for
               purchase at a reasonable cost; and

                               (3) providing   modem      or other electronic    access to the
                information.

Id. § 254.0402(b)   (emphasis added).

         As you note, subsection (a) of section 254.0401 requires the Commission to make reports
tiled with the Commission by electronic means available to the public on the Internet. See id.
5 254.0401(a). Subsection (d) of section 254.0401 makes it clear that Internet access to the reports
is in addition to the public’s access “to the information through other electronic or print distribution
of the information.” Id. 5 254.0401(d). Furthermore, section 254.0402 requires the Commission
to make information from reports tiled with the Commission under section 254.036(b) available by
electronic means, including providing access to computer terminals at the Commission’s office,
providing information on computer diskette for purchase at a reasonable cost, and providing modem
or other electronic access to the information. See id. 5 254.0402(b).

         While the provisions discussed above provide for extensive access to information in the
reports, subsection (e) of section 254.0401 restricts access to a limited subset ofinfomration in these
reports - namely certain contributor address information. It provides:

                         Before making a report tiled under Section 254.036(b)
                available on the Internet, the commission shall remove each portion,
                other than city, state, and zip code, of the address of a person listed
                as having made apolitical contribution to the person tiling the report.
                The address information removed must remain available on the report
                maintained in the commission’s office but may not be available
                electronically at that office.

Id. 5 254.0401(e).   The first sentence of subsection (e) clearly charges the Commission with
removing a subset of contributor information, i.e., each contributor’s street or post office box
address, before making a report available on the Internet. The first part of the second sentence
clearly charges the Commission with making this address information available on the report
maintained in the Commission’s office. As you note, however, the meaning of second part of the
second sentence of subsection (e) is less evident: “What is not clear is whether the contributor
Mr. Tom Harrison    - Page 5                      (JC-0198)




addresses must be removed from those computer diskettes made available to the public.
Specifically, when the law provides that deleted address information ‘may not be available
electronically at [the commission’s] office,’ does this mean that the commission may not make
contributor addresses available on diskettes provided by our office?’ Letter from Mr. Tom Harrison,
Executive Director, Texas Ethics Commission, to Honorable John Comyn, Texas Attorney General,
at 1-2 (Nov. 30, 1999) (on tile with Opinion Committee).      Thus, you ask whether subsection (e)
precludes the Commission from providing the address information on computer diskettes, which the
Commission is required to make available for purchase pursuant to section 254.0402(b)(2).

         To answer your query regarding computer diskettes, this office must decipher the meaning
of the phrase “may not be available electronically at that office,” as the legislature has employed it
in the tinal portion of subsection (e). Because the first sentence of subsection (e) limits access to
address information on the Internet, this phrase must refer to electronic access other than Internet
access. To construe the phrase as merely prohibiting Internet access would make it redundant ofthe
first sentence and render it surplusage, contrary to the rule of statutory construction that every word
of a statute must have some meaning. See Chevron Corp. v. Redmon, 745 S.W.2d 314,316 (Tex.
 1987) (Texas Supreme Court “will give effect to all the words of a statute and not treat any statutory
language as surplusage ifpossible”) (citing Perkins v. State, 367 S.W.2d 140 (Tex. 1963)); Railroad
Comm ‘n v. Olin Corp., 690 S.W.2d 628,631 (Tex. App.-Austin 1985, writ ref d n.r.e.) (“[Elvery
word        of a statute is presumed to be intentionally used with meaning and purpose.“); see also
TEX. GOV’~CODEANN.          5 311.021(2) (Vernon 1998) (’ m enacting a statute, it is presumed that “the
entire statute is intended to be effective”).

          Although the phrase “may not be available electronically at that office” is not defined nor
is its meaning readily apparent from the face ofsection 254.0401, its meaning is evident in the larger
context of chapter 254, subchapter B. A primary and principal rule of statutory construction is that
legislative enactments involving the same general subject matter and also possessing the same
general purpose or purposes are considered to be and are construed to be in pari materia. See
Garrett v. Mercantile Nat’1 Bank, 168 S.W.2d 636,637 (Tex. 1943); see also Culvert v. Fort Worth
Nat’1 Bank, 356 S.W.2d 918,921 (Tex. 1962). Sections 254.0401 and 254.0402 concern the same
subject matter and were enacted by the same legislature as part of the same statutory scheme.’ We
believe they must be read in pari materia.

         “Statutes in pari materia are to be taken, read and construed together, and effort should be
made to harmonize, ifpossible so that they can stand together and have concurrent efficacy.” Davis
v. State, 968 S.W.2d 368, 372 (Tex. Crim. App. 1998) (en bane). As we have noted, section
254,0402(b) charges the Commission with making report information available by “electronic
means,” including:

                            (1) providing    access   to computer    terminals   at the
                commission’s office;
Mr. Tom Harrison    - Page 6                        (JC-0198)




                          (2) providing information        on computer    diskette   for
               purchase at a reasonable cost; and

                              (3) providing   modem or other electronic   access to the
               information.

TEX. ELEC. CODE ANN. 5 254.0402(b) (Vernon Supp. 2000). Construing subsection (e) of section
254.0401 together with section 254.0402, we believe that the language “available electronically at
that office” in section 254,0401(e) must be construed by reference to the language in section
254,0402(b) requiring the Commission to make information from reports “available by electronic
means.” Accordingly, we conclude that the phrase “may not be available electronically at that
office” in the last sentence of subsection (e) of section 254.0401 precludes the Commission from
making address information available by computer terminals at the Commission’s office, computer
diskette, modem or other electronic access - or, in other words, by any electronic means.

         This construction is supported not only by the similar origin and subject matter of sections
254.0401 and 254.0402, but also by their close proximity and the similarity of the words they
employ. Furthermore, reading subsection (e) of section 254.0401 to refer to Internet access in the
first sentence and all other electronic means of access in the second sentence is consistent with and
supported by other subsections of section 254.0401 that refer separately to the Internet and other
electronic means of communicating or transferring information to the public. See id. (j 254.0401(b)
(providing that the commission must make electronically tiled reports “available on the Internet and
by any other electronic means” by a date certain), (d) (“Th e access allowed by this section to reports
[on the Internet] is in addition to the public’s access to the information through other electronic
or print distribution of the information.“) (emphasis added); see generally TEX. GOV'T CODE ANN.
9 311.011(b) (Vernon 1998) (“Words and phrases that have acquired a technical or particular
meaning, whether by legislative definition or otherwise, shall be construed accordingly.“).

         We acknowledge that this construction of section 254.0401(e) restricts electronic access to
certain address information in political contribution and expenditure reports, information that is
otherwise available to the public. We believe, however, that construing the statute to preclude the
Commission from providing electronic access to this limited subset of contributor information is
consistent with the legislative history, see Tex. Att’y Gen. Op. No. JC-0164 (1999) at 5 (“Where the
language of a statute is ambiguous, we may consider the statute’s legislative history.“), which
indicates that the purpose of subsection (e) was to protect the privacy and safety of contributors by
preventing ready access to their street information on the Internet. See Hearings on Tex. H. B. 261 I
Before the House Comm. on Elections, 76th Leg., R.S. (Apr. 21, 1999) (tape available from House
Communications      Video/Audio Dept.) (“[Ml em b ers, I think we discussed how we felt this was
necessary for a lot of women who are contributors who don’t want their street addresses on the
Internet and for grandmothers or for elderly citizens who don’t wish, for security reasons, to have
their specific street address on the Internet.“) (statement of Representative Sherri Greenberg).
Furthermore, as we have noted, the last part of subsection(e) indicates that the legislature’s concern
extended to electronic access to this information by means other than the Internet. See discussion
Mr. Tom Harrison    - Page 7                      (X-0198)




supra page 5. The legislative purpose of subsection (e) would be undermined by a construction that
permitted the Commission to disseminate contributors’ street addresses via the computer terminals
at its office, on computer diskette, and by computer modem. See TEX. GOV’T CODE ANN. §
311.023(l), (2), (3), (5) (Vernon 1998) (in construing a statute, court may take into account object
sought to be attained, circumstances under which statute was enacted, legislative history, and
consequences of a particular construction). Finally, we note that nothing in chapter 254 requires the
Commission to remove this address information from printed materials and that the information will
be available in printed form, as provided by section 254.0401(d). See TEX. ELEC. CODE ANN. §
254,0401(d) (Vernon Supp. 2000) (providing that Internet access to reports “is in addition to the
public’s access to the information through other electronic orprint distribution ofthe information”)
(emphasis added). Moreover, the remainder of the information in the reports, including the name,
city, state, and zip code of each contributor, will be broadly available on the Internet, by other
electronic means, and in written form. See id. $5 254.0401(a), (d), (e); 254.0402.

         In sum, the phrase “may not be available electronically at that office” in the last sentence of
subsection (e) of section 254.0401 precludes the Commission from making contributor address
information, other than city, state, and zip code, available by any electronic means, including
computer terminals at the Commission’s          office, computer diskette, and modem.            See id.
5 254.0402(b).     Thus, in answer to your question, the Commission may not make this address
information available on computer diskettes.
Mr. Tom Harrison   - Page 8                     (X-0198)




                                       SUMMARY

                         Section 254.0401(e) of the Election Code precludes the
                Texas Ethics Commission        from making contributor address
                information, other than city, state, and zip code, available by any
                electronic means, including computer diskettes.




                                              Attorney General of Texas


ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General - Opinion Committee